PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/975,639
Filing Date: 9 May 2018
Appellant(s): Kelley, Michael



__________________
Dale Jensen
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 08 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 4-6 of the Appeal Brief, with regards to Appellant’s argument to the drawing objections, it is noted that since drawing objections are petitionable not appealable, arguments related to the drawing objections will not be addressed.

On page 7 of the Appeal Brief, Appellant argues that the office action failed to establish a prima facie case of non-enablement based rejection because the office action failed to present any of the elements required for a prima facie case non-enablement rejection.
While the factors required to establish a prima facie case of non-enablement were not specifically set forth in the office action, these factors were clearly considered and represented in the 112(a) enablement rejection set forth in the office action.  In order to properly set forth the enablement rejection, the following factors need to be taken into consideration:

1. The breadth of the claims:

The breadth of the limitations of claim 1 does not fully enable one skilled in the art to understand how the movement of the metal edge is performed.  There is minimal structures in  is coupled to said scraper and extended and retracted: said actuator causes said metal edge to move adjacent to a surface of said plurality of tines” (emphasis included).  The claim broadly states that the structures of the system, such as the rake, the scraper and the actuator, are capable of being coupled to each other but it does not disclose how the metal edge is structurally connected to the actuator to allow for such movement.  Although the actuator is coupled to the scraper, the claim only requires the metal edge of the scraper to be moved by the actuator and not the scraper as a whole.  It is unclear how the connection of the actuator to the scraper allows only the metal edge of the scraper to be affected by the extension and retraction of the actuator.

2. The nature of the invention

Since the nature of the claimed invention on appeal requires movement of the metal edge when the actuator is extended or retracted, a disclosure that clearly explains or illustrates how the invention executes the movement of the metal edge is necessary to gain an understanding of how the invention operates as claimed.  However, both the specification and drawings fail to enable one of ordinary skill in the agricultural art to make and use the claimed invention.  Specifically, the specification discloses in paragraph [15] that “Scraper 2200 is constructed to cause said metal edge 2220 to traverse across rake 2100 to clean accumulated debris therefrom.  System 2000 which causes scraper 2200 to move downward across rake 2100” (emphasis included).  However, when looking at Appellant’s Figure 2, it is unclear how the actuator 2300 causes scraper 2200 to move downward when all of the components of the scraper 2200 appear to be connected together or bolted to rake 2100 while the top and bottom ends of actuator 2300 is coupled to scraper 2200.  The specification discloses in paragraphs [18] and [19] how certain components of scraper 2200 (i.e. actuator mounting frame 2210, flanges 2240, legs 2260, the cross member 2800, gussets 2290) are all coupled together and how actuator 2300 is directly coupled to flanges 2240 of scraper 2200.  However, the specification fails to disclose how metal edge 2220 of scraper 2200 is coupled to actuator 2300 or to components of scraper 2200 such that “When actuator 2300 is coupled to scraper 2200 and extended and retracted, metal edge 2220 of scraper 2200 is oriented to pass in proximity to a surface 2140 of plurality of tines 2120”, as stated in paragraph [18].  
Looking at Appellant’s Figure 2 (attached and annotated directly below), it appears that the metal edge 2220 is fixedly connected to the unnumbered bottom frame members of scraper 2200 such that none of the components of scraper 2200 could actually move when the actuator is extended or retracted. In addition, Figures 1 and 3 do not provide further insight as to how metal edge 2220 or scraper 2200 of system 2000 could actually move.  Furthermore, it is unclear how systems 4000, 6000, 7000, and 8000 shown in Figures 4-8, respectively, function since the figures do not include a scraper and a rake and the disclosure in paragraphs [21]-[25] do not clearly describe each system.

    PNG
    media_image2.png
    366
    623
    media_image2.png
    Greyscale


3. The state of the prior art

In viewing the prior art Codding (US 4,945,996) used in the rejection of original claims 1-8 in the non-final office action dated 01/23/2020, one can readily discern how the invention operates and what structures of the invention move due to the fact that the drawings in the prior art show the structures in a first position (see FIG.6 of Codding) and in a second position (see FIG.7 of Codding), and further uses arrows to indicate movement of the structures.  When a drawing objection and 112(a) enablement rejection were presented in both the non-final office action (see pages 3 and 5) and the subsequent final office action filed 08/06/2020 (see pages 2 and 5-6) requiring the claimed movement of the metal edge be shown in the drawing or enabled in the disclosure, Appellant’s reply was that “The absurdity of the purported requirement embedded in the assertion is facially evident as it is objectively impossible to illustrate the action requested without presenting a video of the operation…” (see bottom of page 5 of Appellant’s Remarks filed 04/23/2020 and top of page 4 of Appellant’s Remarks filed 11/06/2020 and middle of page 5 of the Appeal Brief).  However, the drawing requirement is neither “absurd” nor “impossible” to accomplish since Codding has already proven in Figures 6-7 of Codding that these types of drawings are possible to accomplish.  Furthermore, Appellant was provided with a list of other older patents on page 7 of the final office action that included these types of drawings, i.e. drawings depicting movements of structures in other agricultural equipment.

4. The amount of direction provided by the inventor:

Appellant has provided very little direction when asked multiple times through drawing objections and 112(a) enable rejections as to how the invention works, or more specifically, how the movement of the metal edge is executed when the actuator is extended and retracted. 
In the non-final office action filed 01/23/2020, a drawing objection on page 3 was included requiring the claimed feature “when said actuator is coupled to said scraper and extended and retracted, said metal edge of said scraper oriented to pass in proximity to a surface of said plurality of tines” to be shown or cancelled.  Appellant’s response on the bottom of page 5 of the Remarks filed 04/23/2020 was that the “assertion is contrary to law”, citing 37 CFR 1.83(a) and stated that “The absurdity of the purported requirement embedded in the assertion is facially evident as it is objectively impossible to illustrate the action requested without presenting a video of the operation…”.
Furthermore, claim 1 was rejected under 112(a) enablement rejection on page 5 of the non-final office action because claim 1 was not enabled by the disclosure since Figures 1-3 and 8 (and the corresponding paragraphs [15], [18], and [19,] in the specification) do not clearly disclose how the scraper and metal edge and actuator could actually function to remove debris stuck in the rake tines since it is unclear as to how these structures are connected to allow such movement.  Appellant’s response on pages 8-9 of the Remarks filed 04/23/2020 was that the “Office Action fails to establish a prima facie case for a rejection based on non-enablement” or “provide any evidence whatsoever regarding any of the elements required for a prima facie non-enablement rejection”.  For purposes of compact prosecution, the Appellant could have at least attempted to provide an explanation of the invention, i.e. in what fashion are the metal edge and the scraper and the actuator connected to allow movement of the metal edge, in order to advance prosecution.
In the final office action filed 08/06/2020, a drawing objection on page 2 was again included requiring the new limitation “when said actuator is coupled to said scraper and extended and retracted, said actuator causes said metal to move adjacent to a surface of said plurality of tines;...”.  The Examiner further attempted to explain and specifically pointed out what was unclear about the connections between the metal edge 2220, the actuator 2300, and the unmarked structures of scraper 2200 shown in Figure 2 and what Figure 2 appears to show.  On page 7 of the final office action, under the Response to Arguments, the Examiner also explained how depicting movements of components of an invention could be accomplished in drawings by providing a first drawing of the invention with components of the invention located in a first position and a second drawing of the invention with components of the invention located in a second position.  A list of patents were also included to provide examples of how these types of “movement” in drawings can be accomplished. 
  Appellant’s response on pages 3-4 of the Remarks filed 11/06/2020, again, was that the “assertion lack any proper legal basis”, citing 37 CFR 1.83(a) and stated that “The absurdity of the purported requirement embedded in the assertion is facially evident as it is objectively impossible to illustrate the action requested without presenting a video of the operation…”, even when Appellant was provided with instructions and examples of patents on how to address the drawing objection.
Furthermore, claim 1 was rejected again under 112(a) enablement rejection on pages 5-6 of the final office action since neither the specification nor drawings described or clearly depicted how “said actuator causes said metal to move adjacent to a surface of said plurality of tines” “when said actuator is…. extended and retracted”, as required in lines 6-9 of claim 1 on appeal. It was brought to the Appellant’s attention that “it appears that the metal edge 2220 of the scraper 2200 and the actuator 2300 are both fixed to the frame 2210.”  The Examiner specifically asked, “How is the metal edge 2220 connected to the mounting frame 2210 or the rake 2100 to allow the metal edge 2220 to move? How is the metal edge 2220 connected to the actuator 2300 such that extension and retraction of actuator 2300 moves the metal edge 2220 adjacent to the tines 2120? How is the actuator 2300 attached to the actuator mounting frame 2210 to allow the actuator 2300 to extend and retract?”.
Appellant’s response on pages 6-8 of the Remarks filed 04/23/2020 was that the “Office Action fails to establish a prima facie case for a rejection based on non-enablement” or “provide any evidence whatsoever regarding any of the elements required for a prima facie non-enablement rejection”.  Though not specifically set forth in the Wands Factor setup, the Wands Factor were clearly considered in writing the 112(a) rejection set forth in the office action.  The Appellant provided very little direction as to how the invention worked.  The Appellant did not even attempt to answer any of the specific questions that were presented in the office action.  The only direction provided by the Appellant was at the bottom of page 7 of the Remarks, where Appellant suggested that the prototype photograph of Figure 2 in the provisional application be reviewed in order to better understand the structure and motion of the claimed scraper.  However, the same issues raised in Figure 2 of the current application were also present in the photograph of Figure 2 provided in the provisional application in that the photograph, being an exact image of Figure 2, also does not clearly show how the connection of the scraper to the actuator enables movement of the metal edge since it appears that all of the components of the scraper are welded together and fixedly attached to the actuator.   Furthermore, Appellant did not even attempt to provide an explanation of what was depicted in the photograph since “It is readily apparent from this prototype photograph how the scraper and actuator are coupled and the scraper moves responsive to travel of the actuator” as stated by the Appellant at the bottom of page 8 of the Remarks and page 9 of the Appeal Brief.

5. The existence of working examples:

Although it is apparent that an example of the invention is in existence, as demonstrated by the photographs in the provisional application, the photographs still do not clearly depict how the metal edge of the scraper can be moved by the actuator, as already discussed above and therefore will not be repeated.  Additionally, it is noted that in the specification of the provisional application, paragraph [14] states that “Frame 2200 comprises a scraper 2300, which facilitates debris removal from tractor rake system 2100.  System 2000 comprises an actuating cylinder 2500 (e.g. a hydraulic cylinder), which caused frame 2200 to move downward across tractor rake system 2100 and thereby move any accumulated debris from tractor rake system 2100”.  Thus, according to the specification of the provisional application, it is the whole frame 2200 (equivalent to “scraper 2200” in the current non-provisional application) that is moved downward by the actuator 2500 (equivalent to “actuator 2300” in the current application) and not just the scraper 2300 (equivalent to “metal edge 2220” in the currently application).  Upon review of the Figure 2 photograph, it is still unclear as to how this action could be accomplished due to the way the components of the frame 2200 all appear to be connected together and fixedly connected to the actuator 2500, preventing any movement of frame 2200 and actuator 2500.
 
6.  The quantity of experimentation needed to make or use the invention based on the content of the disclosure: 

The quantity of experimentation would be substantial due to the lack of clear description and clear drawings and lack of direction and cooperation from the Appellant to enable one of ordinary skill in the agricultural art to understand the structural relationship between the metal edge, scraper, and actuator which would allow movement of the metal edge when the actuator is extended or retracted.  As mentioned above, the structures of the scraper in Figure 2 all appear to be connected together such that it is unclear as to what or how the components of the scraper actually move when the actuator is extended or retracted and the specification does not provide description to enable one skilled in the agricultural art to make or use the invention.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/JDM/Examiner, Art Unit 3671      06/03/2021

                                                                                                                                                                                                  Conferees:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671     
                                                                                                                                                                                                   Heather Shackelford
/HEATHER C SHACKELFORD/Primary Examiner                                                                                                                                                                                                       



606 Bull Run
Staunton, VA 24401

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.